PER CURIAM.
AFFIRMED.
On the issue of the constitutionality of Section 775.084, Florida Statutes (Supp.1988), we affirm. See Smith v. State, 567 So.2d 55 (Fla. 2d DCA 1990); Arnold v. State, 566 So.2d 37 (Fla. 2d DCA 1990); Roberts v. State, 559 So.2d 289 (Fla. 2d DCA 1990), dismissed, 564 So.2d 488 (Fla.1990); King v. State, 557 So.2d 899 (Fla. 5th DCA 1990), review denied, 564 So.2d 1086 (Fla.1990). Cf. Barber v. State, 564 So.2d 1169 (Fla. 1st DCA 1990).
*305On the issue of whether the trial court erred in sentencing appellant as an habitual felony offender without making specific findings as to why an extended sentence is necessary for the protection of the public, we affirm on the authority of Robinson v. State, 551 So.2d 1240 (Fla. 1st DCA 1989), review denied, 562 So.2d 347 (Fla.1990).
NIMMONS, BARFIELD and MINER, JJ., concur.